Citation Nr: 1034916	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability (acromioclavicular separation), prior to July 19, 
2007, evaluated as 20 percent disabling.

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1984 to 
May 1991 and from March 2003 to May 2004.  

These matters come before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision (right shoulder disability 
evaluation) and a September 2007 rating decision (bilateral knee 
disability) of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Milwaukee, Wisconsin.  

In a statement dated in February 2008, the Veteran stated that 
the rating issue on appeal was "[e]ntitlement to a rating 
greater than 20 percent for the period of 6/29/2006 to July 19, 
2007."  The Veteran further stated that the condition of his 
right shoulder from July 19, 2007 "to date has not been 
contested."  (The date of June 28, 2006 is the date which the 
Veteran signed his VA Form 21-4138; however, it was not received 
by the RO until July 5, 2006.)  The Veteran further noted that 
medical records after his July 19, 2007 surgery are not relevant 
to the claim.  Finally, he stated " I have NOT appealed the 20% 
rating established from November 1, 2007 on."  On the basis of 
the Veteran's statements, the Board finds that the issue on 
appeal is for a rating in excess of 20 percent prior to July 19, 
2007.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
service-connected right shoulder disability has been manifested 
by complaints of pain and limitation of motion; objectively, the 
disability, with minimum arthritic changes, has been manifested 
by flexion limited by pain to no less than 90 degrees and 
abduction to no less than 60 degrees.

2.  The Veteran is less than credible with regard to continuity 
of symptomatology of bilateral knee pain since service.

3.  The competent clinical evidence of record does not establish 
that the Veteran has a current chronic disability of either the 
left or right knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to 
July 19, 2007 for a right shoulder disability, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5200 - 5203 (2009).

2.  Bilateral knee disability was not incurred in, or aggravated, 
by active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  Because the Court's decision is 
premised on the five elements of a service connection claim, it 
is the consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any one of 
the five elements of a "service connection " claim, to include 
an increased rating claim.  

In VA correspondence to the Veteran dated in July 2006, the 
Veteran was informed of what evidence was required to 
substantiate the claim for an increased evaluation for his 
service-connected right shoulder disability and of his and VA's 
respective duties for obtaining evidence.  The Board observes the 
Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which focuses on VCAA notice requirements in an increased 
rating case.  However, this case was recently overturned in part 
by the Federal Circuit.  See Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009).  Hence, it need not be further 
discussed in this decision.  The notice provided also informed 
the Veteran of the criteria necessary for assignment of an 
effective date and/or disability rating in the event of award of 
benefits.  

In correspondence dated in May 2007, VA informed the Veteran of 
what evidence was required to substantiate the claim for 
entitlement to service connection for bilateral knee disability, 
and of his and VA's respective duties for obtaining evidence.  
The notice also informed the Veteran of the criteria necessary 
for the assignment of an effective date and/or disability rating.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudications denying 
the claims, the timing of the notices does comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  
All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA 
notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, and VA and private 
examination and treatment records.  Additionally, the claims file 
contains the statements of the Veteran in support of his claims.  
The Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record for which VA has a duty to obtain.  
The Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claims.  
A private physical therapy discharge summary note reflects that 
the Veteran was seen for six visits between February 28, 2006 and 
March 17, 2006.  Although records of these visits are not 
associated with the claims file, the discharge summary note 
reflects a summary of the Veteran's condition.  There is no 
evidence that any records from the individual visits exist.  
There is no indication, and the Veteran has not averred, that any 
potential records from the six individual private physical 
therapy visits, which all took place within a 2 1/2 week period, 
would provide any more pertinent information regarding his 
disability than the "discharge summary" and VA records.  There 
is no evidence that individual records actually exist for those 
visits.  Moreover, there are VA records from February 2006 
associated with the claims file.  Therefore, the Board finds that 
a remand to obtain them is not warranted. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided). 

A VA examination of the Veteran's right shoulder was obtained in 
August 2006.  (A subsequent VA examination of the Veteran's right 
shoulder was obtained in April 2010; as noted above, that time 
period is not on appeal.)  VA examinations of the Veteran's knees 
were obtained in August 2007 and April 2010.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the examinations are 
more than adequate.  The examinations are based on physical 
examinations of the Veteran, and include a review of radiologic 
reports and clinical records.  The reports of examination contain 
findings necessary to evaluate the right shoulder disability 
under applicable diagnostic code rating criteria, and findings 
necessary to determine whether service connection is warranted 
for a bilateral knee disability.  In addition, the VA knee 
examinations contain rationale to support the opinions proffered.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.



Legal criteria 

Service Connection 

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence, or in certain circumstance lay evidence, of 
a nexus between the current disability and the in-service disease 
or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence. If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service connection. 
	The Board observes that this Federal Circuit decision is 
nonprecedential. However, see Bethea v. Derwinski, 	252, 254 
(1992) [a non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to the utility of Court decisions, it 
surely applies to the utility of decisions of a superior 
tribunal, the Federal Circuit.

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain disabilities become manifest to a degree of 10 
percent or more within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40 and 4.45 (2009), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence pertinent 
to the appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Right shoulder disability

The Veteran is service-connected for right shoulder 
acromioclavicular separation evaluated as 20 percent disabling, 
effective from May 11, 2004 to July 19, 2007.  The Veteran's 
disability was rated as 100 percent disabling from July 19, 2007 
to November 1, 2007 (convalescence).  It is rated as 20 percent 
disabling from November 1, 2007.  In a statement received by VA 
on July 5, 2006, the Veteran requested an increased rating.  As 
the Veteran's claim was received by VA in July 2006, the rating 
period on appeal is from July 2005, one year prior to the date of 
receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) 
(2009).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
(2009) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.  As noted above, in a statement dated in February 
2008, the Veteran stated that he has not appealed the 20 percent 
rating effective from November 1, 2007.

The medical evidence of record reflects that the Veteran is right 
handed.  See August 2007 VA examination report.  Therefore his 
right upper extremity is considered the major limb for rating 
purposes.

A December 2005 VA general medicine new patient record reflects 
that the Veteran complained that his shoulder is "locking behind 
him and he can't reach back".  It was noted that he was able to 
reach overhead.  

A February 2006 VA rehabilitation physical therapy outpatient 
evaluation reflects the Veteran reported that in the past two 
years, he had noticed progressive pain and increase limitation in 
his range of motion, to include problems with hygiene, dressing, 
and raising his arm high.  Upon clinical examination, it was 
noted that there was mild crepitus noted on flexion motion 
superior shoulder.  His seated range of motion was noted to be 
121 degrees of flexion and 103 degrees of abduction; rotation was 
not assessed.  His non-seated range of motion of flexion was 124 
degrees and abduction was limited by pain to 55 degrees.  His 
external rotation was limited by pain to 15 degrees.  His 
internal rotation was limited by pain to 10 degrees. 

An April 2006 VA MRI record reflects findings "consistent with a 
deep partial thickness tear of the supraspinatus tendon and are 
suspicious for a focal full thickness tear."  

A May 2006 private physical therapy report reflects a diagnosis 
of right shoulder pain and decreased range of motion.  The record 
reflects a "significant range of motion limitation, primarily 
due to pain."  His gross muscle strength throughout the right 
shoulder grades 4- to 4/5 with pain.  It was noted that the 
Veteran was unable to achieve physical therapy goals of increased 
range of motion, increased strength, decreased tenderness to 
palpation, decreased symptoms with daily activities and 
independence and home exercise program.  

An August 2006 VA examination report reflects the Veteran 
complained of pain broadly around the top of shoulder, right arm 
strength decreased, and reduced limitation of movement.  He also 
reported that he had difficulty reaching the right hip pocket, 
could not reach the left hip pocket with his right hand, overhead 
work increases his shoulder pain, he was unable to throw a ball 
overhand, pain interferes with sleep and awakens him from sleep 
if he lies on right shoulder, shaking hands is painful unless 
elbow is held by his side, and pushing out causes more pain than 
pulling in.  The Veteran reported that his symptoms have been 
getting worse since active service in Iraq in 2003.  The Veteran 
was seen for a range of motion on August 17, 2006.  His range of 
motion for the right shoulder, in degrees, was as follows:

      Flexion

Trial 1
Trial 2
Trial 3
Trial 
4
Where pain 
increased 
significantly
93
90
96
90
Full range of 
motion 
108
100
96
94

It was noted that there was an increased loss of motion of the 
right shoulder flexion from 108 to 94 degrees with repetition, 
due to pain.  

      Extension

Trial 1
Trial 2
Trial 3
Trial 
4
Where pain 
increased 
significantly
20
16
18
17
Full range of 
motion 
20
16
18
17

      Abduction

Trial 1
Trial 2
Trial 3
Trial 
4
Where pain 
increased 
significantly
73
70
73
71
Full range of 
motion 
73
70
73
71

      Internal Rotation

Trial 1
Trial 2
Trial 3
Trial 
4
Where pain 
increased 
significantly




Full range of 
motion 
51
50
51
49

      External Rotation

Trial 1
Trial 2
Trial 3
Trial 
4
Where pain 
increased 
significantly
11
12
13
12
Full range of 
motion 
11
12
13
12

Minimum arthritic changes were noted at both AC joints.  It was 
further noted that the effect on his daily activities of chores, 
exercise, and recreation was severe; the effect on his daily 
activities of traveling and toileting was moderate; the effect on 
his daily activities of shopping, bathing, dressing, and grooming 
was mild; there was no effect on his daily activity of feeding, 
and the disability prevented sports.  

A May 2007 orthopedic surgery outpatient note reflects right 
shoulder active forward flexion to 90 degrees and abduction to 60 
degrees.  It further notes "[s]trength is 4-/5 in abduction, 
external rotation is 5/5 and internal rotation is 5/5.  He has 
passive range of motion to forward elevation 160 degrees and 
abduction to 110 degrees.  He has internal and external rotation, 
which are symmetric, bilaterally.  He has an intact belly press 
test.  He has a negative crossover adduction test or impingement 
signs that are significant."  It was noted that imaging showed a 
Type II acromion and no significant acromioclavicular 
degeneration.  

A July 2007 surgery operative note reflects a diagnosis of right 
shoulder tendonopathy with no rotator cuff tear.  

The Board first considers the Veteran's disability under DC 5201 
for limitation of motion of the arm.  A 20 percent rating is 
assigned for limitation of motion at shoulder level.  A 30 
percent rating is assigned for limitation of motion to midway 
between side and shoulder level on the major side.  A 40 percent 
rating is assigned for limitation of motion of the arm to 25 
degrees from side on the major side.
 
Normal range of motion in the shoulder is from 0 to 180 degrees 
of forward elevation (flexion) and 0 to 180 degrees of shoulder 
abduction.  See 38 C.F.R. § 4.71a, Plate I.  Therefore, in order 
to achieve a rating in excess of 20 percent, the Veteran's range 
of motion of would have to be limited to 45 degrees, or midway 
between side and shoulder level. 

As noted above, the February 2006 VA rehabilitation physical 
therapy outpatient evaluation reflects flexion of at least 121 
degrees, and abduction of at least 55 degrees.  The August 17, 
2006 VA medical records reflect a range of motion of flexion to 
at least 90 degrees, and abduction of at least 70 degrees.  The 
May 4, 2007 orthopedic surgery outpatient note reflects active 
forward flexion to 90 degrees and abduction to 60 degrees.  

Based on the clinical evidence of record, a rating in excess of 
20 percent is not warranted under DC 5201.

The Board has considered whether there is any other applicable 
diagnostic code which would provide the Veteran with a higher 
rating, but finds that there is not. 
DC 5200 is not applicable as the evidence of record is against a 
finding of ankylosis.  DC 5202 is not applicable as there is no 
evidence of loss of head of the humerus, nonunion of humerus, 
fibrous union of humerus, recurrent dislocation of scapulohumeral 
joint, or malunion of humerus with marked deformity.  Moreover, 
the Veteran's minimal arthritic changes, as noted in the April 
2010 VA medical record, would not warrant a higher or separate 
compensable rating under DC 5003, as his disability is currently 
evaluated based on a range of motion, limited by pain. 

The Veteran's disability picture more nearly approximates the 
criteria required for the currently assigned 20 percent rating 
throughout the rating period on appeal, and staged ratings are 
not warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered whether the Veteran's claim for an 
increased rating for his right shoulder disability should be 
referred for consideration of an extraschedular evaluation, and 
has concluded that no such referral is warranted.  The record 
does not show that the Veteran has been hospitalized for problems 
with his right shoulder (other than the July 2007 surgery, for 
which he received a 100 percent temporary convalescence rating), 
or that there has been marked interference with employment.  
There is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(2009).  See also Thun v. Peake, 22 Vet App 111 (2008).

Bilateral knee disability

In April 2007 the Veteran filed a claim for entitlement to 
service connection for bilateral knee "pain".  The Veteran did 
not aver a specific knee diagnosis but noted he had persistent 
pain.  

The first element of a claim for service connection is that there 
must be evidence of a current disability.  Based on the evidence 
noted below, the Board finds that this element has not been met.

A December 2005 VA general medicine new patient record reflects 
that the Veteran had complaints of shoulder and back pain.  The 
report is negative for any knee pain.  

A February 2006 VA primary care visit record reflects the Veteran 
was seen for a "new vesting exam and health maintenance".  The 
record is negative for any complaints of knee pain. 

A May 2006 VA examination record for the Veteran's back reflects 
the Veteran complained of back pain radiating to the left groin, 
and extending to the left leg, proximal to the left knee. The 
examination report noted that knee extension of both knees was a 
5, indicating active movement against full resistance.  

An August 2007 VA examination report reflects that the Veteran 
reported that the back pain with radiating left leg pain (noted 
above) was a different pain from his current bilateral knee pain.  
The Veteran complained of stiffness, but no weakness, or 
effusion.  Upon clinical examination, the examiner found both 
knees to have the same normal exam except for trace right lateral 
joint line anterior point tenderness and the bounce test, which 
was slight positive for the right and negative for the left.  The 
diagnosis was normal bilateral knee examination.  

An August 2007 VA radiology report reflects no joint space 
narrowing or joint effusion, no acute fracture or bony erosions, 
no pathologic calcifications.  Small enthesophyte at quadriceps 
insertion into the superior margin of the patella bilaterally. 

A March 2009 VA primary care record reflects the Veteran 
complained of some joint pain at the knees without swelling.  
Upon clinical examination, it was noted that his extremities were 
palpable, pulses bilateral, with no peripheral edema.  

An April 2010 VA examination report reflects that the Veteran 
reported that his knee pain began in service and has been present 
ever since.  It was reported that there was no giving way, 
instability, weakness, incoordination, deceased speed of joint 
motion, dislocation, subluxation or effusion.  There was reported 
pain, stiffness, locking episodes and swelling.  Upon clinical 
examination, there was crepitus, but no mass, clicks, snaps, 
grinding, instability, patellar abnormality, meniscus 
abnormality, abnormal tendons, abnormal bursa, swelling ,warmth, 
erythema, or other abnormalities.  There was excellent muscle 
development of both calves and no atrophy.  Flexion was 1-120 
degrees, bilaterally.  There was normal range of motion for the 
Veteran's body habitus.  His range of motion was limited by 
adipose tissue.  The examiner reported that the Veteran had 
normal right and left knee examinations, and has "no current 
active knee diagnosis."  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and of 
itself constitute a disability for which service connection may 
be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

As a service connection claim requires, at a minimum, medical 
evidence of a current disability, the appellant's claim for 
service connection for bilateral knee disability is not warranted 
in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Even if the Veteran had a diagnosed bilateral knee disability, 
the Board finds, for the below stated reasons, that service 
connection is not warranted.  

The second requirement for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran avers that he had no specific incident of trauma to his 
knee is service, but that he has a knee disability due to use of 
his knees in service, to include walking while carrying weight, 
and riding in "Humvees" (HMMWV) (High-Mobility Multipurpose 
Wheeled Vehicle).  He avers that his bilateral knee condition 
first manifested in 1985 and that he has had periodic problems 
since then. 

A February 1986 STR reflects that the Veteran complained of 
bilateral knee pain for one day in duration.  It was noted that 
the pain "is not present preventing weight bearing normal 
motion". 

A subsequent February 1986 STR reflects that the Veteran 
complained of left knee pain for six days in duration.  It was 
further noted that upon clinical examination, knees were within 
normal limits bilaterally.  The assessment was "subj: 
retropatellar pain syndrome."  

A May 1989 STR reflects the Veteran complained of right knee pain 
for one month in duration.  It was further noted that the Veteran 
had been diagnosed with having arthritis in this knee and was 
taking "como" for it.  

The Veteran's March 2003 pre-deployment health assessment 
reflects that he did not have any medical or dental problems.  
The Veteran's March 2004 post deployment health assessment 
reflects that he reported that he did not have any swollen, 
stiff, or painful joints or muscle aches.  He reported that the 
only medical problem or dental problem that developed during the 
deployment was the need for teeth cleaning and low back pain 
which was off and on, but better at the time of the March 2004 
assessment.  The report is entirely negative for complaints 
regarding bilateral knee pain or disability.  

Thus, the evidence reflects the Veteran had acute and transitory 
pain of the knees in February 1986 and again in May 1989; 
however, there were no chronic residuals.

The third requirement for service connection is medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  

The August 2007 VA examiner opined that it is less likely than 
not that the Veteran's knee condition is related to the 
complaints in service and more likely than not that the knee 
symptoms are related to age and obesity factors.  

The April 2010 VA examiner opined that it is less likely than not 
that any current disability of either knee either began during 
military service or was caused by the duties the Veteran 
performed during his military service.  The examiner further 
opined, "[t]he knee entries in the C file listed acute 
conditions only.  There is no evidence of a chronic knee 
condition."  The examiner also noted that the Veteran's pre and 
post deployment screening for his last tour of duty in 2003 and 
2004 was negative, that there are no records of any knee issues 
from 2003 - 2007, the VA Enrollment Exam in 2006 was negative for 
knee issues, and that the Veteran was 100 pounds overweight.  The 
examiner opined that a nexus has not been established linking his 
current knee complaints and his active service.  

Although the Veteran contends that his bilateral knee disability 
is due to active service, and that he had periodic problems with 
his knees especially while performing the physical requirement of 
active military service, the Veteran's STRs show no complaints 
of, or treatment for, his knees during his 2003 and 2004 
deployment.  The earliest clinical complaint, post service, of 
knee problems is in August 2007, more than three years after 
separation from active service. 
The lapse of time between service separation and the earliest 
documentation of current disability is a factor for consideration 
in deciding a service connection claim. See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  While the absence of any 
corroborating medical evidence supporting assertions, in and of 
itself, does not render lay statements incredible, such absence 
is for consideration in determining credibility.  

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting assertions, in and of 
itself, does not render lay statements incredible, such absence 
is for consideration in determining credibility. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of Veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (noting that lay evidence can be competent 
to establish a diagnosis when . . . a layperson is competent to 
identify the medical condition.)  

The Board also notes that the Veteran is competent to report the 
observable manifestations of his claimed disability, such as 
pain.  See Clyburn v. West, 12 Vet. App. 296 (1999).  However, 
the Board finds the Veteran's statement that he has had bilateral 
knee pain since service to be less than credible when considered 
with the record as a whole, to include the Veteran's 2003 pre 
deployment and 2004 post deployment health assessments, in which 
he denied painful joints. 

The Board notes that the Veteran may sincerely believe that he 
has bilateral knee disability causally related to active service.  
However, the Veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion as 
to medical diagnosis or causation.  As such, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  The medical opinions of the VA examiners, which are based 
on a review of the claims file, x-rays of the Veteran's knees, 
clinical examinations, and which are by physicians, are more 
probative than the opinion of the Veteran.  In the absence of 
diagnosis, demonstration of continuity of symptomatology of a 
diagnosis by credible lay evidence, or a competent clinical 
opinion relating a current bilateral knee disability to service, 
service connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable, and service connection for bilateral knee 
disability is not warranted. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an increased rating for a right shoulder 
disability (acromioclavicular separation), from July 5, 2006 to 
July 19, 2007, evaluated as 20 percent disabling, is denied.

Entitlement to service connection for bilateral knee disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


